United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-41011
                        Conference Calendar



CESAR ORTIZ-CANALES,

                                         Petitioner-Appellant,

versus

CONSTANCE REESE, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-245
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Cesar Ortiz-Canales (Ortiz), federal prisoner # 85018-079,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition in which he challenged his conviction and sentence for

illegal reentry after deportation.   Ortiz argues that his

indictment was defective because it failed to specify the

subsection of 8 U.S.C. § 1326 he violated and failed to allege

that he was previously convicted of an aggravated felony.       Ortiz

also argues that the district court accepted his guilty plea

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41011
                                  -2-

without a sufficient factual basis and erroneously enhanced his

sentence.

     Ortiz has not shown that his claims meet the requirements of

§ 2255’s “savings clause.”    He has not shown that any of his

claims are based on a retroactively applicable Supreme Court

decision which establishes that he may have been convicted of a

nonexistent offense and that was foreclosed by circuit law at the

time when the claim should have been raised in his trial, appeal,

or first § 2255 motion.   See Reyes-Requena v. United States, 243

F.3d 893, 904 (5th Cir. 2001).    Therefore, the district court’s

dismissal of Ortiz’s § 2241 petition is AFFIRMED.